     Case 2:20-cv-06979-FMO-AS Document 119 Filed 02/09/21 Page 1 of 4 Page ID #:1317




 1
                              UNITED STATES DISTRICT COURT
 2                           CENTRAL DISTRICT OF CALIFORNIA
 3
       DENIECE WAIDHOFER, et al.
 4
                                                               Case No. 2:20-cv-06979-FMO-AS
 5                     Plaintiffs,
 6                                                             PLAINTIFFS’ RESPONSE TO
             v.                                                ORDER TO SHOW CAUSE
 7                                                             [DKT 118]
 8     CLOUDFLARE, INC., et al.,
                                                               Date: February 9, 2021
 9                     Defendants.
10                                                             Judge: Hon. Fernando M. Olguin
                                                               Magistrate Judge: Hon. Alka Sagar
11
12                                                             Complaint Filed: August 8, 2020
13
             Plaintiffs hereby respond to the Order to Show Cause dated February 8, 2021
14
       (Dkt 118) (the “Order”). The Order states that Plaintiff must “show cause in writing
15
16     on or before February 16, 2021, why this action should not be dismissed for lack of

17     prosecution” against Defendant Sonesta Technologies, Inc. (“Sonesta”). The Order

18     further states that the Order “will stand submitted upon the filing of: [1] An answer
19     by the following defendant(s): SONESTA TECHNOLOGIES, INC.; [2] Plaintiff’s
20     application for entry of default pursuant to Fed. R. Civ. P. 55(a): SONESTA
21     TECHNOLOGIES, INC.; [or 3] Plaintiff’s motion for default judgment pursuant to
22     Fed. R. Civ. P. 55(b): on or before the date indicated above.” (Dkt 118 at 1).
23           Based on this language, it appears that the Court is not aware that Sonesta,
24     through its counsel, has already appeared in this case. In particular, on November
25     17, 2020, Plaintiffs filed a service affidavit showing that Sonesta had been served
26     with process through its registered agent. (Dkt 83). Then, on November 18, 2020,
27     Sonesta filed a motion to dismiss Plaintiffs’ first amended complaint. (Dkt 85). The
28
                                                      -1-
                               RESPONSE TO ORDER TO SHOW CAUSE
                     Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 119 Filed 02/09/21 Page 2 of 4 Page ID #:1318




 1     Notice of Motion associated with Sonesta’s motion states in part that “defendants
 2     Multi Media LLC and Sonesta Technologies, Inc. (f/k/a BangBros.com Inc.)
 3     (collectively, the ‘Advertisers’ or ‘Advertiser Defendants’) will and hereby do move
 4     for an order dismissing this action in its entirety as to the Advertiser Defendants
 5     under Fed. R. Civ. Proc. 12(b)(6) for failure to state a claim.” (Id. at 2). A footnote
 6     to the Notice of Motion states as follows:
 7
 8            Although plaintiffs have named Sonesta Technologies, Inc. and
              BangBros.co Inc. as purportedly different defendants, they are the same
 9            entity. BangBros.com Inc., a Florida corporation formed on December
10            13, 2002, changed its name to Sonesta Technologies, Inc. pursuant to
              Articles of Amendment filed with the Florida Secretary of State on
11            October 7, 2014.
12
13     (Id. at n.1). In addition, Sonesta filed a reply brief in support of its motion to dismiss.
14     (Dkt 104). Sonesta has also joined in Defendants’ Ex Parte Application to Modify
15     Briefing Schedule for Defendants’ Motions to Dismiss Plaintiffs’ First Amended
16     Complaint (Dkts 86 & 89); the parties’ Amended Rule 26(f) Joint Report (Dkt 88);
17     the parties’ Stipulated Protective Order Governing the Production and Exchange of
18     Confidential Information (Dkt 95); and the parties’ Stipulated Protocol for
19     Producing Documents and ESI (Dkt 96).
20            Notably, however, the notice of interested parties filed by BangBros.com, Inc.
21     on October 16, 2020 (Dkt 63) does not mention Sonesta Technologies, Inc. Instead,
22
       the notice states that “the undersigned, counsel of record of Defendant
23
       BangBros.com, Inc. (erroneously sued as BangBros, Inc.), certifies that the
24
       following party may have a pecuniary interest in the outcomes of this case:
25
       BangBros.com, Inc.” (Dkt 63 at 2). Neither Sonesta nor BangBros.com, Inc. has
26
       filed an amended notice of interested parties.
27
28
                                                       -2-
                                RESPONSE TO ORDER TO SHOW CAUSE
                      Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 119 Filed 02/09/21 Page 3 of 4 Page ID #:1319




 1           In any event, given that Sonesta has appeared in this case, is actively litigating,
 2     and has made multiple filings (including a motion to dismiss), Plaintiffs respectfully
 3     request that the Order to Show Cause be dismissed.
 4
 5                                                     Respectfully submitted,
 6
                                                       By:      Brett S. Rosenthal_____________
 7
 8                                                     REESE MARKETOS LLP
 9                                                     Brett S. Rosenthal (pro hac vice)
                                                       Joshua M. Russ (pro hac vice)
10                                                     Joel W. Reese (pro hac vice)
11                                                     750 N. Saint Paul Street, Ste. 600
                                                       Dallas, Texas 75201-3202
12                                                     Telephone: (214) 382-9810
13                                                     Brett.rosenthal@rm-firm.com
14
                                                       REITER GRUBER LLP
15                                                     Charles Reiter (SBN 306381)
16                                                     Robert Gruber (SBN 301620)
                                                       100 Wilshire Blvd, Suite 700
17                                                     Santa Monica, California 90401-3602
18                                                     Telephone: (310) 496-7799
                                                       creiter@reitergruber.com
19
20                                                     Attorneys for Plaintiffs
21
22
23
24
25
26
27
28
                                                      -3-
                               RESPONSE TO ORDER TO SHOW CAUSE
                     Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 119 Filed 02/09/21 Page 4 of 4 Page ID #:1320




 1                                   CERTIFICATE OF SERVICE
 2
             The undersigned hereby certifies that a copy of this filing will be served on
 3
       the date of filing on all counsel of record via the Court’s electronic filing system.
 4
 5
                                                        ___/s/________________________
 6
 7                                                      Brett S. Rosenthal
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       -4-
                                RESPONSE TO ORDER TO SHOW CAUSE
                      Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
